Exhibit 10.20

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

APARTMENT LODGE 17A LLC,

 

a Colorado limited liability company

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

REDHILL ACQUISITION COMPANY, LLC,

 

a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

HAMPDEN HEIGHTS APARTMENTS

 


Table of Contents

 

Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

4

3.4

Purchaser Indemnification

4

3.5

Property Materials

5

3.6

Property Contracts

6

Article IV

TITLE

6

4.1

Title Documents

6

4.2

Survey

6

4.3

Objection and Response Process

7

4.4

Permitted Exceptions

7

4.5

Assumed Encumbrances

7

4.6

Subsequently Disclosed Exceptions

10

4.7

Purchaser Financing

11

4.8

Housing Assistance Program Vouchers

11

Article V

CLOSING

12

5.1

Closing Date

12

5.2

Seller Closing Deliveries

12

5.3

Purchaser Closing Deliveries

13

5.4

Closing Prorations and Adjustments

14

5.5

Post Closing Adjustments

17

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

18

6.1

Seller's Representations

18

6.2

AS-IS

19

6.3

Survival of Seller's Representations

20

6.4

Definition of Seller's Knowledge

20

6.5

Representations and Warranties of Purchaser

21

6.6

Survival of Purchaser's Representations

22

Article VII

OPERATION OF THE PROPERTY

22

7.1

Leases and Property Contracts

22

7.2

General Operation of Property

22

7.3

Liens

22

7.4

Tax Appeals

22

Article VIII

CONDITIONS PRECEDENT TO CLOSING

23

8.1

Purchaser's Conditions to Closing

23

8.2

Seller's Conditions to Closing

24

Article IX

BROKERAGE

24

9.1

Indemnity

24

9.2

Broker Commission

25

Article X

DEFAULTS AND REMEDIES

25

10.1

Purchaser Default

25

10.2

Seller Default

25

Article XI

RISK OF LOSS OR CASUALTY

26

11.1

Major Damage

26

11.2

Roof Repair

27

11.3

Minor Damage

27

11.4

Closing

27

11.5

Repairs

28

Article XII

EMINENT DOMAIN

28

12.1

Eminent Domain

28

Article XIII

MISCELLANEOUS

28

13.1

Binding Effect of Contract

28

13.2

Exhibits and Schedules

28

13.3

Assignability

29

13.4

Captions

29

13.5

Number and Gender of Words

29

13.6

Notices

29

13.7

Governing Law and Venue

32

13.8

Entire Agreement

32

13.9

Amendments

32

13.10

Severability

32

13.11

Multiple Counterparts/Facsimile Signatures

32

13.12

Construction

32

13.13

Confidentiality

33

13.14

Time of the Essence

33

13.15

Waiver

33

13.16

Attorneys' Fees

33

13.17

Time Zone/Time Periods

33

13.18

1031 Exchange

33

13.19

No Personal Liability of Officers, Trustees or Directors

34

13.20

ADA Disclosure

34

13.21

No Recording

34

13.22

Relationship of Parties

34

13.23

AIMCO Marks

35

13.24

Non-Solicitation of Employees

35

13.25

Survival

35

13.26

Multiple Purchasers

35

13.27

WAIVER OF JURY TRIAL

35

Article XIV

LEAD–BASED PAINT DISCLOSURE

35

14.1

Disclosure

35

14.2

Consent Agreement

35

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

 

 

SCHEDULES

 

Schedule 1       Defined Terms

 


 

PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 23rd
day of July, 2010 (the "Effective Date"), by and between APARTMENT LODGE 17A
LLC, a Colorado limited liability company, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
REDHILL ACQUISITION COMPANY, LLC, a Delaware limited liability company, having a
principal address at 12760 High Bluff Drive, Suite 160, San Diego, California
92130 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in the County of Denver, State of
Colorado, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Hampden Heights
Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $19,750,000.00,
payable by Purchaser, as follows:

2.2.1        Within two (2) Business Days from the Effective Date, Purchaser
shall deliver to Fidelity National Title Insurance Company, 4643 South Ulster
Street, Suite 500, Denver, Colorado 80237, Attention:  Valena Bloomquist, Vice
President, Telephone: 303-244-9198, Facsimile: 303-633-7632 ("Escrow Agent" or
"Title Insurer") an initial deposit (the "Initial Deposit") of $200,000.00 by
wire transfer of immediately available funds ("Good Funds"). 

2.2.2        On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the "Additional Deposit")
of $200,000.00 by wire transfer of Good Funds. 

2.2.3        At the Closing, subject to Purchaser's obligations under Section
4.5, Purchaser shall receive a credit against the Purchase Price in the amount
of the outstanding principal balance of the Note, together with all accrued but
unpaid interest (if any) thereon, as of the Closing Date (the "Loan Balance") to
the extent that the Loan Assumption and Release occurs at the Closing.

2.2.4        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than
12:00 p.m. (Mountain Time) on the Closing Date.

2.3              Escrow Provisions Regarding Deposit. 

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in an FDIC-insured, interest-bearing bank account
or FDIC-insured money market fund reasonably approved by Purchaser and Seller,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2        Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3        Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) Business
Days after the giving of such notice, Escrow Agent is hereby authorized to make
such payment.  If Escrow Agent does receive such written objection within such
five (5) Business Day period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions from the parties to this
Contract or a final judgment or arbitrator's decision.  However, Escrow Agent
shall have the right at any time to deliver the Deposit and interest thereon, if
any, with a court of competent jurisdiction in the state in which the Property
is located.  Escrow Agent shall give written notice of such deposit to Seller
and Purchaser.  Upon such deposit, Escrow Agent shall be relieved and discharged
of all further obligations and responsibilities hereunder.  Any return of the
Deposit to Purchaser provided for in this Contract shall be subject to
Purchaser's obligations set forth in Section 3.5.2. 

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney's
fees, incurred in connection with the performance of Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including August 23, 2010 (the "Feasibility Period"), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
"Consultants") shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser's intended use thereof (collectively, the
"Inspections").  Purchaser and its Consultants shall continue to have the right
to enter the Property to perform Inspections from the expiration of the
Feasibility Period up to the Closing Date; provided, however, such right shall
be: (a) expressly subject to Sections 3.3 and 3.4 of this Contract; and
(b) Purchaser shall not have the right to terminate this Contract after
expiration of the Feasibility Period based on discovery of any new, additional
or supplementary information during such Inspections.

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment.

3.4              Purchaser Indemnification. 

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of in-house counsel and appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser's Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests, Purchaser shall give prior written notice thereof to Seller, which notice
shall be accompanied by a detailed description and plan of the invasive tests
Purchaser desires to perform.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall, at Purchaser's sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of any hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser's environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser's or its Consultants' activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser's sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article III.  Purchaser shall maintain and cause its third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $2,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker's
compensation insurance for all of their respective employees in accordance with
the law of the state in which the Property is located.  Purchaser shall deliver
proof of the insurance coverage required pursuant to this Section 3.4.2 to
Seller (in the form of a certificate of insurance) prior to the earlier to occur
of (i) Purchaser's or Purchaser's Consultants' entry onto the Property, or (ii)
the expiration of five (5) days after the Effective Date.

3.5              Property Materials. 

3.5.1        Within three (3) Business Days after the Effective Date, and to the
extent the same have not already been provided by Seller to Purchaser, Seller
agrees to use reasonable efforts to deliver to Purchaser, or at Seller's option
make available at the Property, copies of such documents and information
concerning the Property that are in Seller's possession or reasonable control,
other than such documents and information that Seller deems to be confidential
or proprietary (collectively, the "Materials").

3.5.2        Except as expressly set forth in Seller's Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants with respect to all
matters which it deems relevant to its decision to acquire, own and operate the
Property.  All Materials and Third-Party Reports shall be returned to Seller or
destroyed by Purchaser if this Contract is terminated for any reason.

3.5.3        Not later than five (5) Business Days after the Effective Date, and
to the extent the same has not already been provided by Seller to Purchaser,
Seller shall deliver to Purchaser (or otherwise make available to Purchaser as
provided under Section 3.5.1) the most recent rent roll for the Property, which
is the rent roll Seller uses in the ordinary course of operating the Property
(the "Rent Roll").  Seller makes no representations or warranties regarding the
Rent Roll other than the express representation set forth in Section 6.1.5.  

3.5.4        Not later than five (5) Business Days after the Effective Date, and
to the extent the same has not already been provided by Seller to Purchaser,
Seller shall deliver to Purchaser (or otherwise make available to Purchaser as
provided under Section 3.5.1) a list of all current Property Contracts (the
"Property Contracts List").  Seller makes no representations or warranties
regarding the Property Contracts List other than the express representations set
forth in Section 6.1.6. 

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Seller shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
then there shall be no Terminated Contracts and Purchaser shall assume all
Property Contracts at the Closing.  If Purchaser delivers the Property Contracts
Notice to Seller on or before the expiration of the Feasibility Period, then
Seller shall execute and deliver, on or before Closing, a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
"Vendor Terminations").  To the extent that any Property Contract to be assigned
to Purchaser requires vendor consent, then, prior to the Closing, Purchaser and
Seller shall attempt to obtain from each applicable vendor a consent (each a
"Required Assignment Consent") to such assignment.

Article IV
TITLE

4.1              Title Documents.  Within three (3) Business Days after the
Effective Date, Seller shall cause to be delivered to Purchaser a standard form
commitment or preliminary title report ("Title Commitment") to provide a
standard American Land Title Association owner's title insurance policy for the
Land and Improvements, using the current policy jacket customarily provided by
the Title Insurer, in an amount equal to the Purchase Price (the "Title
Policy"), together with copies of all instruments identified as exceptions
therein (together with the Title Commitment, referred to herein as the "Title
Documents").  Seller shall be responsible only for procurement of the title
Commitment and payment of the base premium for the Title Policy.  Purchaser
shall be solely responsible for payment of all other costs relating to
procurement of the Title Policy, and any requested endorsements. 

4.2              Survey.  Subject to Section 3.5.2, within three (3) Business
Days after the Effective Date, Seller shall deliver to Purchaser any existing
survey of the Property (the "Existing Survey").  Purchaser may, at its sole cost
and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey together with the Existing
Survey, is referred to herein as the "Survey"). 

4.3              Objection and Response Process.  On or before the date which is
twenty (20) days after the Effective Date (the "Objection Deadline"), Purchaser
shall give written notice (the "Objection Notice") to the attorneys for Seller
of any matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before twenty-five (25) days after the Effective Date
(the "Response Deadline"), Seller may, in Seller's sole discretion, give
Purchaser notice (the "Response Notice") of those Objections which Seller is
willing to cure, if any.  Seller shall be entitled to reasonable adjournments of
the Closing Date to cure the Objections, not to exceed thirty (30) days in the
aggregate.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price. 

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;

4.4.2        All Leases;

4.4.3        The Assumed Encumbrances;

4.4.4        Applicable zoning and governmental regulations and ordinances; and

4.4.5        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Assumed Encumbrances.

4.5.1        Purchaser recognizes and agrees that, in connection with a loan
(the "Loan") made to Seller by Keycorp Real Estate Capital Markets, Inc., as
assigned to Federal Home Loan Mortgage Corporation (the "Lender"), the Property
presently is encumbered by a deed of trust dated June 30, 2008 and recorded on
July 1, 2008 at Reception No. 20081358, and re-recorded July 9, 2008 at
reception No. 2008094512 (the "Assumed Deed of Trust") and certain other
security and related documents in connection with the Loan (collectively, the
"Assumed Encumbrances").  The Loan is evidenced by that certain promissory note
dated June 30, 2008 in the stated principal amount of $14,082,000.00 (the
"Note," and together with the Assumed Deed of Trust, the Assumed Encumbrances
and any other documents executed by Seller in connection with the Loan, the
"Assumed Loan Documents"), executed by Seller and payable to the order of the
Lender.  Within five (5) days after the Effective Date, Seller agrees that it
will make available to Purchaser (in the same manner in which Seller is
permitted to make the Materials available to Purchaser under Section 3.5.1)
copies of the Assumed Loan Documents which are in Seller's possession or
reasonable control (subject to Section 3.5.2).

4.5.2        Purchaser agrees that, at the Closing, (a) Purchaser shall assume
Seller's obligations under the Note and all of the other Assumed Loan Documents
and accept title to the Property subject to the Deed of Trust and the Assumed
Encumbrances, and (b) the Lender shall release Seller, as well as any guarantors
and other obligated parties under the Assumed Loan Documents, from all
obligations under the Assumed Loan Documents (and any related guarantees or
letters of credit), including, without limitation, any obligation to make
payments of principal and interest under the Note (collectively, the foregoing
(a) and (b) referred to herein as the "Loan Assumption and Release").  Purchaser
acknowledges and agrees that (x) certain of the provisions of the Assumed Loan
Documents may have been negotiated for the exclusive benefit of Seller, AIMCO or
their respective affiliates (the "Specific AIMCO Provisions"), and (y) unless
Lender otherwise agrees in Lender's sole and arbitrary discretion, Purchaser
will not be permitted to assume the benefit of the Specific AIMCO Provisions and
the same shall be of no further force or effect from and after the Closing Date.

4.5.3        Purchaser further acknowledges that the Assumed Loan Documents
require the satisfaction by Purchaser of certain requirements as set forth
therein to allow for the Loan Assumption and Release.  Accordingly, Purchaser,
at its sole cost and expense and within ten (10) Business Days after the
Effective Date (the "Loan Assumption Application Submittal Deadline"), shall
satisfy the requirements set forth in the Assumed Loan Documents to allow for
the Loan Assumption and Release, including, without limitation, submitting a
complete application to Lender for assumption of the Loan together with all
documents and information required in connection therewith (the "Loan Assumption
Application").  Purchaser agrees to provide Seller with a copy of the Loan
Assumption Application (excluding all confidential information) on or before the
Loan Assumption Application Submittal Deadline and shall provide evidence of its
submission to Lender on or before the Loan Assumption Application Submittal
Deadline.  Purchaser acknowledges and agrees that Purchaser is solely
responsible for the preparation and submittal of the Loan Assumption
Application, including the collection of all materials, documents, certificates,
financials, signatures, and other items required to be submitted to Lender in
connection with the Loan Assumption Application.

4.5.4        Purchaser shall comply with Lender's assumption guidelines in
connection with the Loan Assumption and Release, and, if required by the Lender,
Purchaser shall cause such other person or entity reasonably acceptable to the
Lender, to execute and deliver a customary "non-recourse carve-out" guaranty and
such other guaranty(s), if any, which are also customary standard Lender
"non-recourse carve-out" guaranties and are a part of the Assumed Loan Documents
and a customary environmental indemnity in favor of Lender.  Purchaser shall be
responsible at its sole cost and expense for correcting and re-submitting any
deficiencies noted by Lender in connection with the Loan Assumption Application
no later than three (3) Business Days after notification from Lender of such
deficiency.  Purchaser also shall provide Seller with a copy of any
correspondence from Lender with respect to the Loan Assumption Application no
later than three (3) Business Days after receipt of such correspondence from
Lender.  Purchaser acknowledges that Lender's assumption guidelines may not be
consistent with the provisions of the Assumed Loan Documents concerning the Loan
Assumption and Release.  Purchaser shall coordinate with the Lender to comply
with the appropriate provisions of both the Assumed Loan Documents and Lender
assumption guidelines in order to allow for the Loan Assumption and Release.

4.5.5        Purchaser shall pay all fees and expenses (including, without
limitation, all servicing fees and charges, transfer fees, assumption fees,
title fees and endorsement fees) imposed or charged by the Lender or its counsel
(such fees and expenses collectively being referred to as the "Lender Fees"), in
connection with the Loan Assumption Application and the Loan Assumption and
Release.

4.5.6        Seller shall assign all of its right, title and interest in and to
all reserves, impounds and other accounts held by Lender in connection with the
Loan, and at Closing, Purchaser shall remit to Seller an amount equal to the
balance of such reserves, impounds and accounts so assigned.  Additionally,
Purchaser shall be responsible for funding any additional or increased reserves,
impounds or accounts required by Lender to be maintained by Purchaser in
connection with the Loan after the Loan Assumption and Release (the "Required
Loan Fund Amounts").

4.5.7        Purchaser agrees promptly to deliver to the Lender all documents
and information required by the Assumed Loan Documents, and such other
information or documentation as the Lender reasonably may request, including,
without limitation, financial statements, income tax returns and other financial
information for Purchaser and any required guarantor.  Seller agrees that it
will cooperate with Purchaser and Lender, at no cost or expense to Seller, in
connection with Purchaser's application to Lender for approval of the Loan
Assumption and Release.

4.5.8        To the extent required by Lender, no later than ten (10) days after
the Effective Date, Purchaser shall order a Phase I Environmental study and/or
property condition report (prepared by a consultant and engineer reasonably
acceptable to Seller and Lender), and covenants that such Phase I Environmental
study and/or property condition report shall be delivered to Seller and Lender
no later than ten (10) days prior to the Closing Date in connection with and as
a precondition to the Loan Assumption and Release.

4.5.9        If Purchaser fails to submit a complete Loan Assumption Application
by the Loan Application Submittal Deadline, Seller may, as Seller's exclusive
remedy, terminate this Contract, and the Deposit shall be immediately released
by the Escrow Agent to Purchaser.

4.5.10    If Purchaser complies with its obligations under this Contract
(including this Section 4.5) and the requirements of the Assumed Deed of Trust
(including, without limitation, Section 21 of the Assumed Deed of Trust), in
connection with obtaining the Loan Assumption and Release, and Purchaser uses
diligent efforts to obtain the Loan Assumption and Release, but prior to
September 7, 2010 (the "Loan Approval Period") Lender fails to provide its
approval of the Loan Assumption and Release then, on or before the expiration of
the Loan Approval Period, Purchaser shall have the right to give Seller and
Escrow Agent written notice terminating this Contract on or before the date
which is one (1) day after expiration of the Loan Approval Period (the "Loan
Approval Termination").  In such event, this Contract shall be of no further
force and effect, subject to and except for the Survival Provisions, and Escrow
Agent shall forthwith return the Deposit to Purchaser.  If Purchaser fails to
provide Seller with the Loan Approval Termination prior to the expiration of the
Loan Approval Period in strict accordance with the notice provisions of this
Contract, Purchaser's right to terminate under this Section 4.5.10 shall be
permanently waived, this Contract shall remain in full force and effect, the
Deposit shall be non-refundable, except as otherwise herein expressly provided,
and Purchaser's obligation to obtain the Lender's approval of the Loan
Assumption and Release and to purchase the Property shall be non-contingent and
unconditional except only for satisfaction of the conditions expressly stated in
Section 8.1.  Purchaser recognizes and agrees that, if the Loan Approval Period
expires and Purchaser does not terminate this Contract, the Loan Assumption and
Release shall not be a condition to Purchaser's obligation to close, and, if the
Loan Assumption and Release is not obtained and the Closing has not occurred on
or before the Closing Date, Purchaser shall be in default under this Contract,
entitling the Seller to terminate this Contract, in which event the Deposit
shall be immediately released to Seller by the Escrow Agent and this Contract
shall be of no further force and effect, subject to and except for the Survival
Provisions.

4.5.10.1        Provided that Purchaser is not in default under the terms of
this Contract, Purchaser shall be permitted two (2) fifteen day (15-day)
extensions of the Loan Approval Period specified in Section 4.5.10 by (i)
delivering written notice to Seller no later than five (5) days prior to the
then scheduled expiration of the Loan Approval Period, and (ii) simultaneously
with each such notice to Seller, delivering to Escrow Agent the amount of
$50,000.00, which amount when received by Escrow Agent shall be added to the
Deposit hereunder, and shall be held, credited and disbursed in the same manner
as provided hereunder with respect to the Deposit.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment or
Existing Survey discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of or update to the
Title Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of five (5) days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception, not to
exceed thirty (30) days in the aggregate.  If Seller fails to deliver a notice
to Purchaser within three (3) days after the expiration of the New Exception
Review Period, Seller shall be deemed to have elected not to cure the New
Exception.  If Purchaser is dissatisfied with Seller's response, or lack
thereof, Purchaser may, as its exclusive remedy elect either:  (i) to terminate
this Contract, in which event the Deposit shall be promptly returned to
Purchaser or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify Seller of its election
to terminate this Contract in accordance with the foregoing sentence within six
(6) days after the expiration of the New Exception Review Period, Purchaser
shall be deemed to have elected to approve and irrevocably waive any objections
to the New Exception. 

4.7              Purchaser Financing.  Except as otherwise provided in Section
4.5 above with respect to the Loan Assumption and Release, Purchaser assumes
full responsibility to obtain the funds required for settlement, and Purchaser's
acquisition of such funds shall not be a contingency to the Closing.

4.8              Housing Assistance Program Vouchers.  Purchaser acknowledges
that the HAP Tenant Based Voucher Contract(s) require(s) the satisfaction by
Purchaser of certain requirements as set forth therein and established by the
local housing authorities (collectively, the "Housing Authority") to allow for
the assumption of the HAP Tenant Based Voucher Contract(s). Purchaser agrees
that, at the Closing, either (a) Purchaser shall assume all obligations under
the HAP Tenant Based Voucher Contract(s) and accept title to the applicable
Property subject to the same, or (b) the existing HAP Tenant Based Voucher
Contract(s) shall be terminated, and Purchaser shall enter into replacement HAP
Tenant Based Voucher Contract(s) which are acceptable to the Housing Authority
(collectively, the foregoing (a) and (b) referred to herein as the "HAP Tenant
Based Voucher Assumption").  Purchaser shall indemnify and hold the Seller and
the Seller's Indemnified Parties harmless from and against any and all claims,
losses, damages, and expenses (including reasonable attorneys' fees) that may be
incurred by Seller and/or any of the Seller's Indemnified Parties from and after
the Closing Date, in connection with the HAP Tenant Based Voucher Assumption.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on [ACTUAL DATE WHICH IS
15 DAYS AFTER THE DATE THAT THE LOAN APPROVAL PERIOD EXPIRES TO BE INSERTED UPON
EXECUTION OF CONTRACT] (the "Closing Date") through an escrow with Escrow Agent,
whereby Seller, Purchaser and their attorneys need not be physically present at
the Closing and may deliver documents by overnight air courier or other means. 
Notwithstanding the foregoing to the contrary, Seller shall have the option, by
delivering written notice to Purchaser at least five (5) days prior to the
scheduled Closing Date, to extend the Closing Date to the last Business Day of
the month in which the Closing Date otherwise would occur pursuant to the
preceding sentence, in connection with the Loan Assumption and Release. 

            Provided that Purchaser is not in default under the terms of this
Contract, Purchaser shall be permitted one (1) fifteen day (15-day) extension of
the Closing Date specified in the first sentence of Section 5.1 (or as such
Closing Date may have been extended by Seller as described above) by (i)
delivering written notice to Seller no later than ten (10) days prior to the
scheduled Closing Date, and (ii) simultaneously with such notice to Seller,
delivering to Escrow Agent the amount of $25,000.00, which amount when received
by Escrow Agent shall be added to the Deposit hereunder, shall be non-refundable
(except as otherwise expressly provided herein with respect to the Deposit), and
shall be held, credited and disbursed in the same manner as provided hereunder
with respect to the Deposit.

5.2              Seller Closing Deliveries.  Except for the closing statement
which shall be delivered on or before the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items no later than one (1) Business Day
prior to the Closing Date:

5.2.1        Special Warranty Deed (the "Deed") in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        Seller's counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions, including the deletion of the standard pre-printed
exception relating to any lien, or right to a lien, for services, labor or
materials heretofore or hereafter furnished, imposed by law and not shown by
public records, to the title insurance policy to be issued pursuant to the Title
Commitment. 

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than three (3)
Business Days prior to the Closing Date; provided, however, that the content of
such updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1. 

5.2.10    An updated Property Contracts List effective as of a date no more than
three (3) Business Days prior to the Closing Date; provided, however, that the
content of such updated Property Contracts List shall in no event expand or
modify the conditions to Purchaser's obligation to close as specified under
Section 8.1.

5.2.11    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.2.12    An assumption and release agreement for the Assumed Loan Documents in
a form required by Lender and acceptable to Seller.

5.2.13    Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof. 

5.3              Purchaser Closing Deliveries.  Except for: (i) the closing
statement which shall be delivered on or before the Closing Date, and (ii) the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.4, Purchaser shall deliver to Escrow Agent, each of the following
items no later than one (1) Business Day prior to the Closing Date:

5.3.1        The full Purchase Price (with credit for the Deposit and, if
applicable, the Loan Balance), plus or minus the adjustments or prorations
required by this Contract.

5.3.2        Purchaser's counterpart signature to the closing statement prepared
by Title Insurer.

5.3.3        A countersigned counterpart of the General Assignment.

5.3.4        A countersigned counterpart of the Leases Assignment.

5.3.5        Notification letters to all Tenants prepared and executed by
Purchaser in the form attached hereto as Exhibit G, which shall be delivered to
all Tenants by Purchaser immediately after Closing.

5.3.6        Intentionally Omitted.

5.3.7        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.8        If Purchaser elects to cause and the Lender has agreed to permit
the Loan Assumption and Release, all documents, instruments, guaranties, Lender
Fees, Required Loan Fund Amounts, and other items or funds required by the
Lender to cause the Loan Assumption and Release.

5.3.9        Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.3.10    A countersigned assumption and release agreement for the Assumed Loan
Documents in a form required by Lender and acceptable to Seller.

5.4              Closing Prorations and Adjustments. 

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.4 prior to
Closing and shall use good faith efforts to deliver such Proration Schedule two
(2) days prior to Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.  Seller shall have
no responsibility or liability for Purchaser's failure to arrange utility
service for the Property as of the Closing Date.  Purchaser shall indemnify,
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to arrange
utility service as of the Closing Date.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing.

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases. 

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  With respect to any
utility rebilling contract associated with the Property, if Purchaser elects to
terminate such utility rebilling contract then Seller shall receive a credit at
Closing in an amount equal to the average of the amount of the monthly utility
bill associated with the Property for the preceding twelve (12) months,
multiplied by three (3), and Purchaser shall not be obligated to remit to Seller
any operating pass-throughs payable by Tenants pursuant to such utility
rebilling contract after Closing.  Seller shall remit to Purchaser any amounts
collected by Seller from such utility rebilling company if and when collected by
Seller related to the three-month period prior to Closing for which Seller has
already received credit as provided in the previous sentence of this Section
5.4.6.1.  Notwithstanding the foregoing, no prorations shall be made in relation
to either (a) non-delinquent rents which have not been collected as of the
Closing Date, or (b) delinquent rents existing, if any, as of the Closing Date
(the foregoing (a) and (b) referred to herein as the "Uncollected Rents").  In
adjusting for Uncollected Rents, no adjustments shall be made in Seller's favor
for rents which have accrued and are unpaid as of the Closing, but Purchaser
shall pay Seller such accrued Uncollected Rents as and when collected by
Purchaser.  For a period of one hundred eighty (180) days following Closing,
Purchaser agrees to bill Tenants of the Property for all Uncollected Rents and
to take reasonable actions (which shall not include an obligation to commence
legal action) to collect Uncollected Rents.  Notwithstanding the foregoing,
Purchaser's obligation to collect Uncollected Rents shall be limited to
Uncollected Rents of not more than ninety (90) days past due, and Purchaser's
collection of rents shall be applied, first, towards current rent due and owing
under the Leases, second, to Purchaser's reasonable third-party costs of such
collection, and third to Uncollected Rents.  After the Closing, Seller shall
continue to have the right, but not the obligation, in its own name, to demand
payment of and to collect Uncollected Rents owed to Seller by any Tenant, which
right shall include, without limitation, the right to continue or commence legal
actions or proceedings against any Tenant and the delivery of the Leases
Assignment shall not constitute a waiver by Seller of such right; provided
however, that the foregoing right of Seller shall be limited to actions seeking
monetary damages and, in no event, shall Seller seek to evict any Tenants in any
action to collect Uncollected Rents.  Purchaser agrees to cooperate with Seller,
at no third-party cost or expense to Purchaser, in connection with all efforts
by Seller to collect such Uncollected Rents and to take all steps, whether
before or after the Closing Date, as may be necessary to carry out the intention
of the foregoing; provided, however, that Purchaser's obligation to cooperate
with Seller pursuant to this sentence shall not obligate Purchaser to terminate
any Tenant lease with an existing Tenant or evict any existing Tenant from the
Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Existing Loan.  Seller shall be responsible for all principal
required to be paid under the terms of the Note prior to Closing, together with
all interest accrued under the Note prior to Closing, all of which may be a
credit against the Purchase Price as provided in Section 2.2.3.  Purchaser shall
be responsible for the payment of all principal required to be paid from and
after Closing, together with all interest accruing under the Note from and after
Closing.  Purchaser shall also be responsible for all Lender Fees and all other
fees, penalties, interest and other amounts due and owing from and after Closing
under the Assumed Loan Documents as a result of the Loan Assumption and
Release.  As set forth in Section 4.5.3, any existing reserves, impounds and
other accounts maintained in connection with the Loan shall be assigned to
Purchaser, and at Closing, Purchaser shall pay to Seller an amount equal to the
balance of such reserves, impounds and accounts so assigned.

5.4.8        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to Closing
Date ("Risk of Loss Transfer"), after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.9        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.10    Closing Costs.  Purchaser shall pay any documentary fees, any
transfer, mortgage assumption, sales, use, gross receipts or similar taxes, any
premiums or fees required to be paid by Purchaser with respect to the Title
Policy pursuant to Section 4.1, and one-half of the customary closing costs of
the Escrow Agent.  Seller shall pay the base premium for the Title Policy to the
extent required by Section 4.1, the cost of recording any instruments required
to discharge any liens or encumbrances against the Property not caused by
Purchaser's actions, and one-half of the customary closing costs of the Escrow
Agent.

5.4.11    Utility Contracts.  If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a "Utility Contract"), or an
affiliate of Seller has entered into a Utility Contract, then Seller shall
assign and Purchaser shall assume the Utility Contract with respect to the
Property, and if required by the terms of such Utility Contract, Purchaser shall
attempt to obtain consent to such assignment and assumption, and Purchaser shall
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to obtain such
consent. 

5.4.12    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.2.11.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of Seller's Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the "Records
Disposal Notice").  Seller shall have a period of thirty (30) days after receipt
of the Records Disposal Notice to enter the Property (or such other location
where such records are then stored) and remove or copy those of Seller's
Property-Related Files and Records that Seller desires to retain.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of sixty (60) days after Closing, or (b) subject to such sixty (60)-day period,
unless such items exceed $5,000.00 in the aggregate. 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.

6.1.1        Seller is a limited liability company validly existing and in good
standing under the laws of the state of its formation set forth in the initial
paragraph of this Contract; and, subject to Section 8.2.5 and any approvals
required from Lender for the Loan Assumption and Release, has or at the Closing
shall have the entity power and authority to sell and convey the Property and to
execute the documents to be executed by Seller and prior to the Closing will
have taken as applicable, all corporate, partnership, limited liability company
or equivalent entity actions required for the execution and delivery of this
Contract, and the consummation of the transactions contemplated by this
Contract.  The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Seller is a
party or by which Seller is otherwise bound, which conflict, breach or default
would have a material adverse affect on Seller's ability to consummate the
transaction contemplated by this Contract or on the Property.  This Contract is
a valid, binding and enforceable agreement against Seller in accordance with its
terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property which will adversely impact Seller's ability to
convey the Property;

6.1.4        To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.5        To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects; and

6.1.6        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects. 

6.1.7        To Seller's knowledge, Seller has received no written notice of any
material uncured violation that either the Property or the use thereof violates
any laws, rules, regulations or ordinances of any federal, state, city, or
county government or any agency, body, or subdivision thereof from any
governmental authority having any jurisdiction over the Property that have not
been resolved to the satisfaction of the issuer of the notice.

6.1.8        To Seller's knowledge:  (A) no hazardous or toxic materials or
other substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials or substances, and (B) the Property is
not used by Seller for the storage, treatment, generation or manufacture of any
hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws.

6.2              AS-IS.  Except as otherwise expressly set forth in Seller's
Representations:

6.2.1        The Property is expressly purchased and sold "AS IS," "WHERE IS,"
and "WITH ALL FAULTS." 

6.2.2        The Purchase Price and the terms and conditions set forth herein
are the result of arm's-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3        Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property. 

6.2.4        Purchaser represents and warrants that, as of the date hereof and
as of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. 

6.2.5        Prior to Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all Property occupants, guests
or tenants.  Purchaser agrees that the departure or removal, prior to Closing,
of any of such guests, occupants or tenants shall not be the basis for, nor
shall it give rise to, any claim on the part of Purchaser, nor shall it affect
the obligations of Purchaser under this Contract in any manner whatsoever; and
Purchaser shall close title and accept delivery of the Deed with or without such
tenants in possession and without any allowance or reduction in the Purchase
Price under this Contract. 

6.2.6        Except for Seller's fraud, Purchaser hereby releases Seller from
any and all claims and liabilities relating to the matters set forth in this
Section. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of twelve
(12) months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $500,000.00 in
any individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.00.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and the Community Manager and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Property
Manager and Community Manager any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Regional Property Manager and Community Manager any individual personal
liability.  As used herein, the term "Regional Property Manager" shall refer to
Carlene DesJardin, who is the regional property manager handling this Property,
and the term "Community Manager" shall refer to Shaya Johnston, who is the
community manager handling this Property. 

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following (collectively, the "Purchaser's
Representations") as of the Effective Date and as of the Closing Date:

6.5.1        Purchaser is a limited partnership duly organized, validly existing
and in good standing under the laws of Delaware.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

6.6              Survival of Purchaser's Representations.  Seller and Purchaser
agree that Purchaser's Representations shall survive Closing for a period of
twelve (12) months (the "Purchaser's Survival Period").  Purchaser shall have no
liability after Purchaser's Survival Period with respect to Purchaser's
Representations contained herein.  In the event that Purchaser breaches any
Purchaser's Representation and Seller had knowledge of such breach prior to the
Closing Date, and elected to close regardless, Seller shall be deemed to have
waived any right of recovery, and Purchaser shall not have any liability in
connection therewith.

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, any new or renewed Leases shall not have a
term in excess of 1 year and any new Property Contract shall be terminable upon
thirty (30) days notice without penalty.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.

7.4           Tax Appeals.  If any tax reduction proceedings, tax protest
proceedings or tax assessment appeals for the Property, relating to any fiscal
years through and including fiscal year 2010, are pending at the time of
Closing, Seller reserves and shall have the right to continue to prosecute
and/or settle the same without the consent of Purchaser.  Seller hereby reserves
and shall have the exclusive right, at any time after the Closing Date, to
institute a tax reduction proceeding, tax protest proceeding or tax assessment
appeal for the Property with respect to real estate taxes attributable to fiscal
years 2009 and 2010 and Seller shall have the right to prosecute and/or settle
the same without the consent of Purchaser.  Purchaser agrees that it shall not
independently institute any tax reduction proceedings, tax protest proceedings,
or tax assessment appeals for the Property with respect to the 2009 or 2010 tax
years.  Purchaser shall cooperate with Seller in connection with the prosecution
and/or settlement of any such tax reduction proceedings, tax protest proceedings
or tax assessment appeals, including executing such documents as Seller may
reasonably request in order for Seller to prosecute and/or settle any such
proceedings.  Any refunds or savings in the payment of taxes resulting from any
tax reduction proceedings, tax protest proceedings or tax assessment appeals
applicable to the period prior to the Closing Date shall belong to Seller and
any refunds or savings in the payment of taxes applicable to the period from and
after the Closing Date shall belong to Purchaser.  All reasonable attorneys'
fees and other expenses incurred in obtaining such refunds or savings shall be
apportioned between Seller and Purchaser in proportion to the gross amount of
such refunds or savings payable to Seller and Purchaser, respectively.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4        Neither Seller nor Seller's general partner shall be a debtor in
any bankruptcy proceeding.

8.1.5        Intentionally Omitted.

8.1.6        Lender shall have approved the Loan Assumption and Release.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Neither Purchaser nor Purchaser's general partner shall be a debtor
in any bankruptcy proceeding;

8.2.5        Intentionally Omitted;

8.2.6        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.7        The Loan Assumption and Release shall have occurred.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Cushman & Wakefield of Colorado, Inc., 1050 17th Street,
Suite 1400, Denver, Colorado 80265, Attention:  Pat Stucker, Telephone:
303-813-6407, Facsimile: 303-813-6499 ("Broker") in connection with this
Contract.  Seller and Purchaser each represents and warrants to the other that,
other than Broker, it has not dealt with or utilized the services of any other
real estate broker, sales person or finder in connection with this Contract, and
each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against all Losses relating to brokerage
commissions and finder's fees arising from or attributable to the acts or
omissions of the indemnifying party. 

9.2              Broker Commission.  If Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults on its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.2.11 on the date required thereunder, or
(c) deliver the Purchase Price in accordance with Article II and close on the
purchase of the Property on the Closing Date, then, immediately and without the
right to receive notice or to cure pursuant to Section 2.2.3, Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  If Purchaser defaults on any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than ten (10) days after written notice from Seller, then Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  The Deposit is liquidated damages and recourse to the Deposit is,
except for Purchaser's indemnity and confidentiality obligations hereunder,
Seller's sole and exclusive remedy for Purchaser's failure to perform its
obligation to purchase the Property or breach of a representation or warranty. 
Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2          Seller Default.  If Seller (i) defaults on its obligations
hereunder to deliver to Escrow Agent the deliveries specified under Section 5.2
on the date required thereunder, or to close on the sale of the Property on the
Closing Date, or (ii) prior to the Closing defaults on its covenants or
obligations under this Contract and such default continues for more than ten
(10) days after written notice from Purchaser, then, at Purchaser's election and
as Purchaser's exclusive remedy, Purchaser may either (a) terminate this
Contract, and all payments and things of value, including the Deposit, provided
by Purchaser hereunder shall be returned to Purchaser and Purchaser may recover,
as its sole recoverable damages (but without limiting its right to receive a
refund of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $100,000.00 in the aggregate, or (b)
subject to the conditions below, seek specific performance of Seller's
obligation to close on the sale of the Property pursuant to this Contract (but
not damages).  Purchaser may seek specific performance of Seller's obligation to
close on the sale of the Property pursuant to this Contract only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser shall (x) not otherwise be in default under this Contract; and (y)
file suit therefor with the court on or before the 90th day after the Closing
Date.  If Purchaser fails to file an action for specific performance within
ninety (90) days after the Closing Date, then Purchaser shall be deemed to have
elected to terminate the Contract in accordance with subsection (a) above. 
Purchaser agrees that it shall promptly deliver to Seller an assignment of all
of Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.
 UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY
SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH
PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS
COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES
THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND
UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT
AND HAS FILED AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
for demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs") is more than $750,000.00 (a "Major Damage"), then
Seller shall have no obligation to make such Repairs, and shall notify Purchaser
in writing of such damage or destruction (the "Damage Notice").  If there is a
Major Damage, then Purchaser may elect, by delivering written notice to Seller
on or before the earlier of (x) Closing and (y) the date which is ten (10) days
after Purchaser's receipt of the Damage Notice, to terminate this Contract, in
which event the Deposit shall be returned to Purchaser.  In the event Purchaser
fails to timely terminate this Contract pursuant to this Section 11.1, this
transaction shall be closed in accordance with Section 11.4 below.

11.2          Roof Repair.  Purchaser acknowledges that portions of certain
Improvements located on the Property have been damaged prior to the Effective
Date ("Roof Damage") and such Improvements require Repairs as more particularly
described in the Roof Repair Contract (defined below) ("Roof Repairs"). 
Purchaser acknowledges that as of the Effective Date, Seller has entered into
(i) that certain General Construction Services Contract with BluSky Restoration
Contractors dated June 25, 2010 for the repair of the Roof Damage; and (ii) that
certain Hazardous Materials Abatement Agreement with BluSky Restoration
Contractors, Inc. dated June 25, 2010 for ACM roof abatement (collectively (i)
and (ii) shall be defined herein as the "Roof Repair Contract") and that
notwithstanding Section 11.5, such Roof Repair Contract shall not be deemed a
Property Contract.  The Roof Repair Contract shall be delivered to Purchaser
during the Feasibility Period pursuant to Section 3.5.2.  Purchaser acknowledges
that the Roof Repairs may not be completed prior to the Closing Date.  Purchaser
acknowledges and agrees that it may not terminate the Roof Repair Contract
pursuant to this Article XI, that the Roof Damage shall not be characterized as
Major Damage or Minor Damage pursuant to this Article XI and that Purchaser may
not terminate this Contract based on the Roof Damage.  If the Roof Repairs are
not completed prior to the Closing Date, at Seller's option and in Seller's sole
discretion, either: (a) Purchaser shall proceed to Closing in accordance with
the Contract, Seller shall assign and Purchaser shall assume all of Seller's
rights, obligations and liabilities under the Roof Repair Contract (provided
that Seller shall be responsible for payment of costs associated with that
portion of the Roof Repairs completed prior to the Closing Date), Purchaser
shall be responsible for completing the Roof Repairs, and Seller shall provide a
credit against the Purchase Price to Purchaser in an amount necessary to
complete the Roof Repairs (including the full amount of the Roof Repair Contract
less any amounts which may already have been spent by Seller toward such Roof
Repairs); or (b) Closing shall be postponed until the Roof Repairs are complete
and the Roof Repair Contract is fulfilled, as evidenced by (i) delivery to
Purchaser of a copy of the document from the City and County of Denver Building
Department evidencing final inspection and signing off on the applicable
building permit issued for the Roof Repairs; and (ii) delivery to Purchaser of
copies of lien waivers evidencing such completion (collectively, (i) and (ii)
shall be referred to herein as the "Roof Repair Completion").  If Closing is
postponed pursuant to subclause (b) above, the Closing Date shall be 3 Business
Days after Purchaser's receipt of a copy of the document from the City and
County of Denver Building Department evidencing final inspection and signing off
on the applicable building permit issued for the Roof Repairs and a copy of lien
waivers evidencing completion of the Roof Repairs.  At Closing, regardless of
whether Closing occurs in accordance with subclause (a) or subclause (b) above,
Purchaser shall irrevocably release Seller from any and all liability or
obligations related to the Roof Damage, Roof Repairs and Roof Repair Contract. 
Any and all warranties and guaranties provided under the Roof Repair Contract
shall be assigned to Purchaser, to the extent assignable, in the General
Assignment as a Miscellaneous Property Asset.  If the Roof Repair Completion has
not occurred by December 15, 2010, Purchaser may terminate this Contract, in
which event the Escrow Agent shall return the Deposit to Purchaser and this
Contract shall be of no further force and effect except for the Survival
Provisions.  If Purchaser elects to terminate this Contract pursuant to the
foregoing sentence, Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$100,000.00 in the aggregate.        

11.3          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
of Repairs is equal to or less than $750,000.00, then this transaction shall be
closed in accordance with Section 11.4, notwithstanding such casualty.  In such
event, Seller may at its election endeavor to make such Repairs to the extent of
any recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.4 below.

11.4          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.3 (excepting the Roof Damage which shall be governed
by the provisions of Section 11.2) then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).

11.5          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided, however, that (except in the event of
emergency, as determined in Seller's sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract.  Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within ten (10) days after Purchaser's receipt
from Seller of notice of the occurrence of such event, and if Purchaser so
terminates this Contract, Purchaser shall recover the Deposit hereunder.  If
Purchaser fails to terminate this Contract within such ten (10)-day period, this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price and Purchaser shall receive the full benefit of any
condemnation award.  It is expressly agreed between the parties hereto that this
section shall in no way apply to customary dedications for public purposes which
may be necessary for the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than five
(5) days prior to the Closing Date.  As used herein, an affiliate of an entity
is any entity in which the managing member or general partner controls, is
controlled by, or is under common control with Purchaser or Seller, as
applicable.  The term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of voting securities or otherwise.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than three (3) Business Days
thereafter.  All notices shall be deemed effective when actually delivered as
documented in a delivery receipt; provided, however, that if the notice was sent
by overnight courier or mail as aforesaid and is affirmatively refused or cannot
be delivered during customary business hours by reason of the absence of a
signatory to acknowledge receipt, or by reason of a change of address with
respect to which the addressor did not have either knowledge or written notice
delivered in accordance with this paragraph, then the first attempted delivery
shall be deemed to constitute delivery.  Each party shall be entitled to change
its address for notices from time to time by delivering to the other party
notice thereof in the manner herein provided for the delivery of notices.  All
notices shall be sent to the addressee at its address set forth following its
name below:

To Purchaser:

 

Redhill Realty Investors, LP

12760 High Bluff Drive, Suite 160

San Diego, California 92130

Attention:  Andy Crews

Telephone:  858-350-1804

Facsimile:  858-350-1819

Email:  acrews@redhill.com

 

And:

 

Redhill Realty Investors, LP

12760 High Bluff Drive, Suite 160

San Diego, California 92130

Attention:  Travis Greenwood

Telephone:  858-350-1802

Facsimile:  858-350-1819

Email:  tgreenwood@redhill.com

 

With a copy to:

 

Procopio, Cory, Hargreaves & Savitch LLP

1917 Palomar Oaks Way, Suite 300

Carlsbad, California 92008

Attention:  Mike Lyon

Telephone:  760-496-0782 x 1782

Facsimile:  619-398-0198

Email:  mel@procopio.com

 

To Seller:

 

Apartment Lodge 17A LLC

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

 

And:

 

Apartment Lodge 17A LLC

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-793-4774

Facsimile:  720-493-6528

Email:  john.bezzant@aimco.com

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone: 303-691-4303

Facsimile:  720-200-6882

Email:  john.spiegleman@aimco.com

 

and a copy to:

 

Cushman & Wakefield of Colorado, Inc.

1050 17th Street, Suite 1400

Denver, Colorado 80265

Attention:  Pat Stucker

Telephone:  303-813-6407

Facsimile:  303-813-6499

Email:  pat.stucker@cushwake.com

 

and a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado 80202

Attention:  Catherine Gale, Esq.

Telephone:  303-223-1100

Facsimile:  303-223-1111

Email:  cgale@bhfs.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

4643 South Ulster Street, Suite 500

Denver, Colorado 80237

Attention:  Valena Bloomquist

Telephone:  303-244-9198

Facsimile:  303-633-7632

Email:  valena.bloomquist@fnf.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Colorado shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  All claims, disputes and other matters in question arising
out of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Seller and Purchaser shall not disclose the terms
and conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its lenders, potential investors, attorneys and
accountants.  Furthermore, Seller may disclose the terms and conditions of this
Contract as is necessary, in Seller's sole discretion, in order for Seller to
fulfill the conditions set forth in Section 8.2.5, and to make any public
disclosures required under federal or state securities laws or regulations.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, each party shall use its reasonable efforts to
prevent its Consultants, including, without limitation, its potential investors,
from divulging any such confidential information to any unrelated third parties
except for the limited purpose of analyzing and investigating such information
for the purpose of consummating the transaction contemplated by this Contract. 
Unless and until the Closing occurs, Purchaser shall not market the Property (or
any portion thereof) to any prospective purchaser or lessee without the prior
written consent of Seller, which consent may be withheld in Seller's sole
discretion.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second sentence of Section 5.1) for up to thirty (30)
days in order to facilitate a tax free exchange pursuant to this Section 13.18,
and to obtain all documentation in connection therewith.

13.19      No Personal Liability of Officers, Trustees or Directors.  Purchaser
acknowledges that this Contract is entered into by Seller which is a Colorado
limited liability company, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited partnership, and Seller agrees that none of
Purchaser, or Purchaser's partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.

13.20      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.21      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller's prior
written consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.22      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.23      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.24      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.25      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5, 4.5.6, 4.8,
5.4, 5.5, 6.2, 6.3, 6.5, 7.4, 9.1, 11.2, 11.5, and 14.2; (c) any other
provisions in this Contract, that by their express terms survive the termination
of this Contract or the Closing; and (d) any payment or indemnity obligation of
Purchaser under this Contract (the foregoing (a), (b), (c) and (d) referred to
herein as the "Survival Provisions"), none of the terms and provisions of this
Contract shall survive the termination of this Contract, and if the Contract is
not so terminated, all of the terms and provisions of this Contract (other than
the Survival Provisions, which shall survive the Closing) shall be merged into
the Closing documents and shall not survive Closing.

13.26      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

13.27      WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement.

            Testing (the "Testing") has been performed at the Property with
respect to lead-based paint.  Law Engineering and Environmental Services, Inc.,
performed the Testing and reported its findings in the Multifamily:  Component
Type Report dated May 14, 2001, a copy of which has been provided to Purchaser
(the "Report").  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the "Consent Agreement")
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.  

 

[Remainder of Page Intentionally Left Blank]

 


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

SELLER:

 

APARTMENT LODGE 17A LLC,

a Colorado limited liability company

 

By:       FOX PARTNERS,

            a California general partnership,

            its manager

 

            By:       FOX CAPITAL MANAGEMENT

                        CORPORATION,

                        a California corporation,

                        its managing general partner

 

 

                        By:  /s/Trent A. Johnson

                        Name:  Trent A. Johnson

                        Title:  Vice President

 

 


PURCHASER:

 

REDHILL ACQUISITION COMPANY, LLC,

a Delaware limited liability company

 

 

By:  /s/Russell L. Dixon

Name:  Russell L. Dixon

Title:  President and CEO, Redhill

 